Citation Nr: 1132665	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C and cirrhosis of the liver, including as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in Denver, Colorado. 

In April 2011, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

In this case, the Veteran claims that his diagnosed Hepatitis C and cirrhosis of the liver are due to his service-connected PTSD.  For the reasons that follow, the Board finds that a medical examination and opinion are required.  

The Veteran was diagnosed with PTSD in September 2003.  His grant of service connection was based on the fact that he served in combat in Vietnam.  A liver biopsy in September 2006, confirmed the presence of Hepatitis C and cirrhosis of the liver.  The Board acknowledges that the Veteran reported in February 2007 that he had been diagnosed with Hepatitis C 15 years earlier but the first liver biopsy confirming the diagnosis, as well as diagnosing cirrhosis of the liver, took place in September 2006.  Medical professionals have attributed the Veteran's current Hepatitis C and cirrhosis of the liver to his long history of alcohol and drug abuse.  Significantly, the Veteran asserts that his alcohol and drug abuse were coping mechanisms for dealing with his PTSD.  Further, a VA social worker suggested in September 2003 that the Veteran used alcohol to self medicate his PTSD symptoms. 

The Board acknowledges that under 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, but also notes that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301(c)(3) (2010).  However, the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  Secondary service connection shall be awarded for disabilities that are "proximately due to or the result of a service connected disease or injury."  38 C.F.R. § 3.310(a).

A review of the record reveals that the Veteran has consistently reported that he began to abuse drugs while serving in Vietnam, and began to abuse alcohol upon his return from Vietnam.  The Veteran has offered sworn testimony that he used drugs to self-medicate in Vietnam because they were more available than alcohol.  See Transcript (T.) at page 4.  Although his service treatment records are silent as to drug abuse in service, the Veteran reported that he saw dead bodies on a regular basis in Vietnam and in order to cope with the stress, he used heroin and cocaine and shared needles with his buddies.  T. at pages 3-5.  The Board finds that the Veteran is competent to report that he observed dead people, used drugs in service, and that he shared needles with his friends, as this knowledge comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Further, the Board observes that the Veteran is service-connected for PTSD due to traumatic experiences in service; and his DD-214 shows that he has been awarded the Combat Infantry Badge as well as the Vietnam Campaign Medal, Vietnam Service Medal, and a Bronze Star Medal. 

Prior to his filing a claim for Hepatitis C, in August 2003, the Veteran reported an incident to a VA professional where he left his belongings at the airport when he was supposed to be heading home from Vietnam and climbed over a fence to obtain one last hit of heroin.  He reported that did not remember what he did for the next three months until he came home from Vietnam but noted that he must have reported for duty because his records do not indicate that he was AWOL. He further reported that following his return from Vietnam, he began to abuse alcohol to cope with his stress.  Further, the Board notes that in 1999, he lost his job due to his alcohol abuse, subsequently divorced his second wife and became homeless. 

The Board also acknowledges an August 2003 VA psychiatric evaluation in which the only Axis I diagnosis was alcohol dependence that was determined to be unrelated to service.  However, based on the fact that the Veteran was later found to have Axis I diagnoses including PTSD and a depressive disorder, the Board finds the August 2003 opinion to have no probative value.  Further, the August 2003 VA examiner did not consider the Veteran's stressors in service or the possibility that he used drugs, and later alcohol, as a coping mechanism. 

Based on the foregoing, the Board finds that there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  To that end, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his alcohol and drug dependence, which led to his current Hepatitis C and cirrhosis of the liver, were a product of his PTSD (i.e., a coping mechanism) or a result of his own willful misconduct. 

Lastly, in order to ensure that all available treatment records are of record, obtain any outstanding VA outpatient treatment records.  Notably, the October 2009 Statement of the Case indicates that only select outpatient treatment records from September 2008 have been associated with the file.  As physical and mental health treatment records are relevant to the present claim, all treatment records from September 2008 to the present should be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records from the VA medical center in Denver, Colorado for the period from September 2008 to the present. 

2.  Upon receipt of the records above, afford the Veteran a VA examination to determine the nature, extent, onset and etiology of his alcohol and drug dependence and whether they are related to his combat stressors in service.  The claims folder should be made available to and reviewed by the examiner, and a complete rationale should be provided for any opinion expressed.
 
Specifically, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcohol and/or drug use/abuse/addiction was caused by his service-connected PTSD.  The examiner must address the Veteran's contentions that he used drugs in service, and alcohol following service, as coping mechanisms to deal with combat stressors.  The examiner should also consider a September 2003 VA outpatient treatment record in which a VA social worker suggested that the Veteran used alcohol to self-medicate his PTSD symptoms.   

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


